    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 1 of 29




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


Dr. A, Nurse A., Dr. C., Nurse D., Dr. F., Dr. G., Therapist
I., Dr. J., Nurse J., Dr. M., Nurse N., Dr. O., Dr. P.,
Technologist P., Dr. S., Nurse S., and Physician Liaison X.,

                                                   Plaintiffs,              1:21-CV-1009

                         -against-                                          (DNH)(ML)

KATHY HOCHUL, Governor of the State of New York, in
his official capacity, DR. HOWARD A. ZUCKER,
Commissioner of the New York State Department of Health,
in his official capacity, and LETITIA JAMES, Attorney
General of the State of New York, in her official capacity,


                                                Defendants.



    DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
               MOTION FOR A PRELIMINARY INJUNCTION


                                                  LETITIA JAMES
                                                  Attorney General
                                                  State of New York
                                                  Attorney for Defendants
                                                  The Capitol
                                                  Albany, New York 12224

Ryan W. Hickey
Assistant Attorney General
Bar Roll No. 519090
Telephone: (518) 776-2616
Fax: (518) 915-7738 (Not for service of papers)                       Date: September 22, 2021
       Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 2 of 29




                                                           Table of Contents

PRELIMINARY STATEMENT .................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 3

PROCEDURAL HISTORY AND THE INSTANT MOTION ...................................................... 7

STANDARD OF REVIEW ............................................................................................................ 9

ARGUMENT ................................................................................................................................ 10

POINT I ........................................................................................................................................ 10

           PLAINTIFFS FAIL TO ESTABLISH THAT THEY ARE LIKELY TO
           SUCCEED ON THE MERITS OF THEIR CLAIMS ...................................................... 10

POINT II ....................................................................................................................................... 22

           PLAINTIFFS FAIL TO ESTABLISH THAT THEY WILL SUFFER
           IRREPARABLE HARM .................................................................................................. 22

POINT III ...................................................................................................................................... 24

           THE EQUITIES BALANCE IN FAVOR OF THE STATE’S EFFORTS TO
           PROTECT THE PUBLIC HEALTH DURING THE EXISTING PANDEMIC,
           AND ISSUANCE OF A PRELIMINARY INJUNCTION IS NOT IN THE
           PUBLIC INTEREST ........................................................................................................ 24

POINT IV...................................................................................................................................... 25

           PLAINTIFFS SHOULD NOT BE GRANTED AN INJUNCTION PENDING
           APPEAL ........................................................................................................................... 25

CONCLUSION ............................................................................................................................. 27




                                                                         i
     Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 3 of 29




         Defendants Kathy Hochul, in her official capacity as Governor of the State of New York,

Dr. Howard A. Zucker, in his official capacity as Commissioner of the New York State Department

of Health, and Letitia James, in her official capacity as Attorney General of the State of New York

(collectively, “Defendants”), respectfully submit this memorandum of law, together with the

accompanying Declaration of Dr. Elizabeth Rausch-Phung and its attached exhibits, in opposition

to Plaintiffs’ motion for a preliminary injunction.

                                      PRELIMINARY STATEMENT

         The State of New York, along with the rest of the world, continues to confront the greatest

public health crisis in living memory. On August 26, 2021, the Public Health and Health Planning

Council (PHHPC) of the New York State Department of Health (“DOH” or “Department”)

promulgated amendments to the Department’s regulations, codified at N.Y. Comp. Codes R. &

Regs. tit. 10, § 2.61 (2021) (“Section 2.61”) stating that covered entities including general

hospitals, nursing homes, diagnostic and treatment centers, home health agencies, hospices, and

adult care facilities must require their personnel to be fully vaccinated against COVID-19. 1 Under

Section 2.61, current personnel at hospitals and nursing homes must receive the first dose of the

COVID-19 vaccine by September 27, 2021, while current personnel at other covered entities must

receive the first dose by October 7, 2021. See 10 N.Y.C.R.R. § 2.61(c). Section 2.61 permits

covered entities to provide medical exemptions to this requirement, but not religious exemptions.

         Plaintiffs are seventeen medical professions employed in the State of New York who object

to receiving the COVID-19 vaccine on religious grounds.2 Plaintiffs bring this action pursuant to


1
  As defined by 10 N.Y.C.R.R. § 2.61(a)(1), “personnel” are “all persons employed or affiliated with a covered entity,
whether paid or unpaid, including but not limited to employees, members of the medical and nursing staff, contract
staff, students, and volunteers, who engage in activities such that if they were infected with COVID-19, they could
potentially expose other covered personnel, patients or residents to the disease.”
2
 Plaintiffs requested permission to proceed under pseudonyms in this action. ECF No. 5-1 at p. 21. By letter dated
September 17, 2021 [ECF No. 13], Defendants advised the Court they do not object to this request.

                                                          1
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 4 of 29




42 U.S.C. § 1983 alleging that the Section 2.61 violates their rights under federal and state law

because it does not permit their employers to provide a religious exemption to the vaccine

requirement. Plaintiffs allege that the lack of religious exemption violates the Supremacy Clause

of the United States Constitution, the Free Exercise Clause of the First Amendment, and the Equal

Protection Clause of the Fourteenth Amendment. Compl. ¶¶ 192 – 237, ECF No. 1. Plaintiffs

seek a preliminary and permanent injunction prohibiting Defendants from enforcing any

requirement that covered entities deny (or otherwise interfere with) religious exemptions to the

COVID-19 vaccine. Id., “Prayer for Relief.” Plaintiffs also seek a declaration that the Section

2.61 is unconstitutional and unlawful. Id.

       Plaintiffs fail to satisfy their heavy burden to establish a clear or substantial likelihood of

success on the merits. First, Plaintiffs cannot show a likelihood of success on their claims under

the First and Fourteenth Amendments. The State is under no constitutional obligation to include

a religious exemption in Section 2.61. For over a century, courts have upheld similar mandatory

vaccination laws under the Free Exercise Clause and Equal Protection Clause.

       Second, it is well-established that the Supremacy Clause does not provide a private right

of action. Moreover, Title VII of the Civil Rights Act of 1964 does not preempt the State’s

authority to require vaccinations of health care workers under Section 2.61.

       Third, Plaintiffs have not shown that they will suffer irreparable injury absent the requested

preliminary injunction. Although Plaintiffs allege that they may face loss of employment or

hospital admitting privileges if they do not receive the vaccine, these alleged consequences do not,

as a matter of law, constitute “irreparable harm” justifying the extraordinary remedy of a

preliminary injunction. Even if Plaintiffs could establish a violation of their rights, which they




                                                 2
     Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 5 of 29




cannot, their alleged harm, potential loss of employment, is wholly remediable by money damages

and thus does not support preliminary injunctive relief.

       Fourth, Plaintiffs do not establish that the balance of the equities weighs in their favor.

The requested injunction would gravely undermine the State’s ongoing efforts to protect public

health by controlling the COVID-19 pandemic.

       Fifth, Plaintiffs fail to show that the requested injunction is in the public interest. The

State’s efforts to promote widespread vaccination, especially of healthcare workers, in is the public

interest and Plaintiffs cannot reasonably argue otherwise.

       Finally, Plaintiffs’ request for an injunction pending appeal should be denied. The

requirements for obtaining an injunction pending appeal mirror those of a preliminary injunction.

Because Plaintiffs cannot establish that they are entitled to a preliminary injunction, their request

for an injunction pending appeal should also be denied.

       Accordingly, Plaintiffs’ motion for a preliminary injunction should be denied, and no

injunction pending an appeal from such denial should be issued.

                                   STATEMENT OF FACTS

       A. The Continued Threat of COVID-19 and the Vital Importance of Vaccinations

       The COVID-19 pandemic is not over. Despite the significant progress New York has

made, COVID-19 remains a present and grave threat to the health of New Yorkers, particularly

with the emergence of the Delta variant. Declaration of Elizabeth Rausch-Phung, M.D., M.P.H

(“Rausch-Phung Decl.”) ¶ 8. Since early July 2021, the number of COVID cases has risen tenfold,

with the Delta variant accounting for the vast majority of the new cases in New York. Id. at ¶ 7.

According to Centers for Disease Control and Prevention (“CDC”), the Delta variant is twice as




                                                 3
     Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 6 of 29




transmissible as the original SARS-CoV-2 strain and may cause more severe illness than previous

variants in unvaccinated people. Id. at ¶ 12.

        Vaccination is a critical tool in the fight against COVID-19. There is a safe, effective, and

widely available COVID-19 vaccine, which has received full approval from the United States Food

and Drug Administration for persons aged sixteen and older. Id. at ¶ 33.3 To date, more than 380

million doses of COVID-19 vaccine have been administered in the Unites States. Id. at ¶ 65.

Despite this large number of vaccinations, serious side effects have been extremely rare. Id.

        Fully vaccinated individuals are less likely to spread infectious diseases to other people,

including people who cannot get vaccinated because they are too young, or they have a weakened

immune system. Id. at ¶ 22. Healthcare professionals have higher rates of infection with COVID,

and, once infected, have higher incidence of admission to the hospital. Id. at ¶¶ 53-54. Further,

healthcare professions care for those who are already particularly vulnerable, including the elderly,

immunocompromised, or those who cannot be vaccinated due to medical contraindications. Id. at

¶ 55.

        Vaccinating healthcare workers protects those vulnerable populations, because COVID-19

vaccinations result in fewer overall infections with COVID-19 and a lower risk of transmission.

Id. This is why more than fifty health care professional organizations, including American

Medical Association, American Nurses Association, American Academy of Pediatrics,

Association of American Medical Colleges, and National Association for Home Care and

Hospice”, as well as the American Academy of PAs, American Pharmacists Association, the

National Hispanic Medical Association, the American Public Health Association, American


3
 Previously, COVID-19 vaccinations were administered under an emergency use authorization. As of August 23,
2021, the FDA has approved Pfizer-BioNTech COVID-19 Vaccine for persons 16 years of age and older. The vaccine
continues to be made available for persons aged 12 to 15 under an emergency use authorization.


                                                      4
       Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 7 of 29




Academy of Child and Adolescent Psychiatry and the Infectious Diseases Society of America,

have called for all health care employers to require their employees to be vaccinated against

COVID-19. Id. at ¶ 56.

          Dr. Audiey Kao, MD, PhD, the American Medical Association’s Vice President of Ethics,

has called upon all healthcare workers to be vaccinated as a matter of ethical obligation to their

patients, stating “Do no harm is a core ethic for all those who care for the sick and injured. . . .

[A]ll those working in the health care system have a fundamental obligation to patients by getting

vaccinated for preventable diseases such as COVID-19.” Id. at ¶ 57. In addition to preventing

harm to patients, vaccinations also reduce burdens on healthcare workers.            The American

Association of Nurse Anesthesiology, the American Association of Critical-Care Nurses, the

National Association of Neonatal Nurses, and the American College of Occupational and

Environmental Medicine have stated that vaccinations to health care team members will not only

reduce the burden of this disease on acute and critical -care units and communities, but will prevent

further harm to front line workers. Id. at ¶ 58. Healthcare workers and their employers benefit

from required vaccinations because “COVID-19 is more disruptive to the workforce and

hospital/health care operations than any disease encountered in the last century due to required

quarantining and potential length of illness.” Id.

         Further, partial vaccination of staff provides insufficient protection. Id. at ¶ 62. For

example, in Kentucky, an outbreak occurred in a skilled nursing facility with 90.4% of its residents

vaccinated, after introduction from “an unvaccinated, symptomatic” healthcare provider.4 Id. The

CDC’s study found that “[a]ttack rates were three to four times as high among unvaccinated

residents and HCP as among those who were vaccinated; vaccinated persons were significantly



4
    https://www.cdc.gov/mmwr/volumes/70/wr/mm7017e2.htm?s_cid=mm7017e2_w

                                                  5
     Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 8 of 29




less likely to experience symptoms or require hospitalization.” Id. Ultimately, 46 residents and

health care personnel were infected. Id.

       B. The Department of Health Promulgates an Emergency Regulation Requiring
          Vaccination of Healthcare Workers

        Reducing the number of unvaccinated personnel who can expose vulnerable patients to the

potentially deadly disease in the healthcare setting is of utmost importance. Time is of the essence.

Id. at ¶ 63. As the fall and winter seasons approach, during which the weather becomes colder and

people gather indoors, the likelihood of spread of the highly-contagious Delta variant increases.

Id. Additionally, as cold and flu season has arrived, the varying symptoms of COVID-19 (e.g.,

cough, fever, fatigue, muscle or body aches, headache, sore throat, congestion or runny nose,

among others) could easily be mistaken for a cold or the flu. Id. Again, this will increase the

likelihood the people with COVID-19 will go untreated for longer and in the interim, potentially

spread the disease to others. Id.

        In light of these concerns, on August 26, 2021, the PHHPC adopted an emergency

regulation under which hospitals, nursing homes, and other “covered entities” must require their

personnel to be fully vaccinated against COVID-19. Prevention of COVID-19 Transmission by

Covered Entities, N.Y. Comp. Codes R. & Regs. tit. 10, § 2.61 (2021).5 Under Section 2.61,

“[c]overed entities shall continuously require personnel to be fully vaccinated against COVID-19,

with the first doses for current personnel received by September 27, 2021 for general hospitals and

nursing homes, and by October 7, 2021 for all other covered entities absent receipt of an exemption

as allowed below.” 10 N.Y.C.R.R. § 2.61(c). The regulation provides that personnel are exempt


5
   Public Health Law §§ 225(5), 2800, 2803(2), 3612, and 4010(4) and Social Services Law § 461 authorize the
Department (through the PHHPC) to issue and amend regulations pertaining to any matters affecting the security of
life or health or the preservation and improvement of public health in the state of New York, including designation
and control of communicable diseases and ensuring infection control at healthcare facilities and any other premises.


                                                         6
     Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 9 of 29




from these requirements “[i]f any licensed physician or certified nurse practitioner certifies that

immunization with COVID-19 vaccine is detrimental to the health of a member of a covered

entity’s personnel, based upon a pre-existing health condition, the requirements of [Section 2.61]

relating to COVID-19 immunization shall be inapplicable only until such immunization is found

no longer to be detrimental to such personnel member’s health.” Id. at § 2.61(d)(1). Section 2.61

does not contain a religious exemption from the vaccine requirement.

       A requirement that healthcare workers be vaccinated against COVID-19 is consistent with

longstanding vaccination requirements for other healthcare professionals. Indeed, existing New

York regulations require all persons who work at hospitals, nursing homes, diagnostic and

treatment centers, home health agencies and programs, assisted living residences, and hospices be

vaccinated for measles and rubella. Rausch-Phung Decl. ¶ 47. Similar to Section 2.61, the

regulations requiring measles and rubella vaccinations contain a medical exemption, but do not

contain a religious exemption. Id. Likewise, there is no religious exemption from the requirement

that children obtain vaccinations to attend school. Id. at ¶¶ 50-51. Section 2.61 is consistent with

these pre-existing regulations.

                PROCEDURAL HISTORY AND THE INSTANT MOTION

       On September 13, 2021, Plaintiffs commenced this action pursuant to 42 U.S.C. § 1983

alleging that the vaccination requirement contained in Section 2.61 violates their rights under the

Supremacy Clause, the First Amendment, and the Fourteenth Amendment. Compl., generally.

The Complaint raises three claims. First, Plaintiffs allege that Section 2.61 violates the Free

Exercise Clause of the First Amendment by requiring them to receive the COVID-19 vaccine

despite their alleged “sincerely held religious beliefs that compel them to refuse vaccination with

abortion-connected vaccines.” Id. at ¶ 194. Second, Plaintiffs allege that Section 2.61 violates the



                                                 7
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 10 of 29




Supremacy Clause of the United States Constitution because it “compels employers of health care

workers in the State of New York to disregard Title VII’s protection against employment

discrimination on account of religion. Id. at ¶ 212. Third, Plaintiffs allege that Section 2.61

violates the Equal Protection Clause of the Fourteenth Amendment in that it “specifically targets

Plaintiffs’ sincerely held religious beliefs for discriminatory and unequal treatment as compared

with the medical exemptions” allowed by the regulation and “permits the State to treat Plaintiffs

differently from similarly situated healthcare workers solely on the basis of Plaintiff’s sincerely

held religious beliefs.” Id. at ¶ 222.

       Plaintiffs seek injunctive relief in the form of an order enjoining the defendants from

enforcing any requirement that employers deny religious exemptions from COVID-19

vaccination, revoking any religious exemptions previously granted, or otherwise interfering with

the granting of religious exemptions. Id., “Wherefore” clause. Plaintiffs also ask the court to

enjoin Defendants from taking any action “against the licensure, certification, residency, admitting

privileges or other professional status or qualification of the Plaintiffs on account of their having

obtained a religious exemption.” Id. Finally, Plaintiffs seek a declaration that Section 2.61 violates

the Free Exercise Clause, the Supremacy Clause, and the Equal Protection Clause, and therefore

is “unconstitutional, unlawful, and unenforceable.” Id.

       Simultaneously with the filing of the Complaint, Plaintiffs moved, pursuant to Federal Rule

of Civil Procedure 65, for a temporary restraining order and preliminary injunction pending the

resolution of their request for a permanent injunction. Pls.’ Mot. TRO and Prelim. Inj., ECF No.

5. By Order dated September 14, 2021, the Court granted Plaintiffs’ request for a temporary

restraining order. Order, ECF No. 7. Under the September 14, 2021 Order, the Department is

“barred from enforcing any requirement that employers deny religious exemptions from COVID-



                                                  8
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 11 of 29




19 vaccination or that they revoke any exemptions employers already granted before the vaccine

mandate issues.” Order 2-3. The Department is also barred from otherwise interfering with the

granting of religious exemptions for the COVID-19, and from taking any action against licensure,

certification, or other action affecting professional status or qualification of the Plaintiffs on

account of their having obtained a religious exemption. Id.

                                     STANDARD OF REVIEW

        Injunctive relief, such as the preliminary injunction sought by plaintiffs here, is “an

extraordinary remedy never awarded as of right.” Winter v. NRDC, Inc., 555 U.S. 7, 24 (2008)

(emphasis added). Specifically, the movant bears the burden of establishing, by clear and

convincing evidence, that (a) it is likely to succeed on the merits; (b) it is likely to suffer irreparable

harm in the absence of preliminary relief; (c) the balance of equities tips in its favor; and (d) an

injunction is in the public interest. See Winter, 555 U.S. at 20. The final two factors—the balance

of equities and the public interest—“merge when the Government is the opposing party.” L&M

Bus Corp. v. Bd. of Educ. of the City Sch. Dist. N.Y., 2018 WL 2390125, *13 (E.D.N.Y. May 25,

2018) (quoting Nken v. Holder, 556 U.S. 418, 435 (2009)).

        In addition, the Second Circuit has “held the movant to a heightened standard” where (i)

an injunction is “mandatory” (i.e., altering the status quo, rather than maintaining it), or (ii) the

injunction “will provide the movant with substantially all the relief sought and that relief cannot

be undone even if the defendant prevails at a trial on the merits.” New York v. Actavis PLC, 787

F.3d 638, 650 (2d Cir. 2015). In such cases, the movant must show a “clear” or “substantial”

likelihood of success on the merits and make a “strong showing” of irreparable harm, in addition

to showing that the preliminary injunction is in the public interest. See id. (quoting Beal v. Stern,




                                                    9
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 12 of 29




184 F.3d 117, 123 (2d Cir. 1999) and Doe v. New York University, 666 F.2d 761, 773 (2d Cir.

1981)).

                                           ARGUMENT

                                              POINT I

  PLAINTIFFS FAIL TO ESTABLISH THAT THEY ARE LIKELY TO SUCCEED ON
                     THE MERITS OF THEIR CLAIMS

      A. The State Is Not Required to Include Religious Exemptions in Mandatory
         Vaccination Laws.

          For over a century, courts have held that mandatory vaccination laws constitute a valid

exercise of the States’ police powers, and such laws have withstood challenges on various

constitutional grounds. In 1905, the Supreme Court held that mandatory vaccination laws do not

offend “any right given or secured by the Constitution,” and the States’ police powers allow

imposition of “restraints to which every person is necessarily subject for the common good.”

Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 25-27 (1905). And in 1922, the Court

reaffirmed that settled law allowed States to use their police powers to impose mandatory

vaccination. See Zucht v. King, 260 U.S. 174, 176 (1922).

          Courts have specifically recognized that generally applicable vaccination requirements do

not infringe on religious liberties. As the Supreme Court held over seventy years ago, the right to

practice one’s religion freely “does not include liberty to expose the community . . . to

communicable disease.” Prince v. Massachusetts, 321 U.S. 158, 166-67 & n.12 (1944). More

recently, the Court identified “compulsory vaccination laws” as among the neutral, generally

applicable laws that did not require religious exemptions under the First Amendment. Employment

Div., Dep’t of Human Res. of Ore. v. Smith, 494 U.S. 872, 889 (1990).




                                                 10
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 13 of 29




       As recently as 2015, the Second Circuit explained that mandatory vaccination “does not

violate the Free Exercise Clause.” Phillips v. City of New York, 775 F.3d 538, 543 (2d Cir. 2015).

In rejecting the plaintiffs’ First Amendment claim, this Court reasoned that “New York could

constitutionally require that all children be vaccinated in order to attend public school” without

any religious exemption at all. Id.

       Accordingly, plaintiffs cannot demonstrate a likelihood of success because the State has

no constitutional obligation to include a religious exemption in Section 2.61.


      B. Plaintiffs Fail to Demonstrate a Likelihood of Success on Their Supremacy Clause
         Claim.

       Ignoring the above dispositive authority, Plaintiffs assert that Section 2.61 violates the

Supremacy Clause, Title VII of the Civil Rights Act of 1964, the Free Exercise Clause, and the

Equal Protection Clause.

       Plaintiffs have not shown and cannot show that they are likely to succeed on their claim

based on the Supremacy Clause. That is because (i) there is no private right of action under the

Supremacy Clause, and (ii) Title VII does not preempt Section 2.61.

           1. The Supremacy Clause does not create a cause of action.

       The Supremacy Clause is not “the source of any federal rights” or any private cause of

action, but a “rule of decision” that courts should not give effect to state laws that conflict with

federal law. Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 324 (2015) (citing Golden

State Transit Corp. v. Los Angeles, 493 U.S. 103, 107 (1989)). Thus, as the Supreme Court held

in Armstrong, the Supremacy Clause “certainly does not create a cause of action.” 575 U.S. at 325.

The Court reasoned in Armstrong that reading a private right of action into the Supremacy Clause

would be “strange” given the Constitution’s “silen[ce] regarding who may enforce federal laws in



                                                11
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 14 of 29




court, and in what circumstances they may do so,” and that the result of permitting a private right

of action would be to “significantly curtail [Congress’s] ability to guide the implementation of

federal law.” Id. at 325–26. Thus, as the Second Circuit concluded, the Supremacy Clause “does

not create a private right of action.” Davis v. Shah, 821 F.3d 231, 245 (2d Cir. 2016) (stating, in

light of Armstrong, that there is no “implied right of action arising out of the Supremacy Clause.”).

Plaintiffs’ claim under the Supremacy Clause fails for this reason alone.

           2. Title VII does not preempt Section 2.61.

       Apparently anticipating that the lack of any implied right of action under the Supremacy

Clause is fatal to their case, Plaintiffs argue that the Court may nonetheless exercise its equitable

powers to enjoin the enforcement of Section 2.61 because it is preempted by federal law under

Title VII. However, this theory also fails because Title VII does not preempt Section 2.61. Federal

law preempts state law (1) where Congress “preempt[s] state law by so stating in express terms”;

(2) where “the scheme of federal regulation is sufficiently comprehensive to make the reasonable

inference that Congress ‘left no room’ for supplementary state regulation”; and (3) only where

there is an actual conflict between the two because compliance with both is “a physical

impossibility” or because state law stands “as an obstacle to the accomplishment and execution of

the full purposes and objectives of Congress.” California Fed. Sav. & Loan Ass’n v. Guerra, 479

U.S. 272, 280 (1987). In determining whether a state statute is pre-empted by federal law and

therefore invalid under the Supremacy Clause, the court’s “sole task” is to “ascertain the intent of

Congress.” Id. (citations omitted). “Pre-emption is not to be lightly presumed.” Id. (citing

Maryland v. Louisiana, 451 U.S. 725, 746 (1981)). Moreover, it is presumed that the State’s

regulation “of matters related to health and safety” are valid under the Supremacy Clause.

Hillsborough County, Fla. v. Automated Medical Laboratories, Inc., 471 U.S. 707, 715 (1985).



                                                 12
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 15 of 29




         Title VII does not preempt Section 2.61. First, Title VII does not express an intent to

“occupy the field” of regulation encompassed by Section 2.61. 42 U.S.C. § 2000h-4 (“Nothing

contained in any title of this Act shall be construed as indicating an intent on the part of Congress

to occupy the field . . . nor shall any provision of this Act be construed as invalidating any provision

of State law unless such provision is inconsistent with any of the purposes of this Act, or any

provision thereof.”).

         Second, Section 2.61 does not expressly sanction a practice that is unlawful under Title VII

or is inconsistent with the purpose of Title VII. See California Fed. Sav. & Loan Ass’n, 479 U.S.

272 at 284 (Title VII preempts “only those state laws that expressly sanction a practice unlawful”

under the statute). Title VII requires employers to accommodate religious beliefs, practices, or

observances only to the extent that doing so would not impose “undue hardship” on the employer.

See 42 U.S.C. § 2000e(j) (“religion” includes all aspects of religious observance and practice, as

well as belief, unless an employer demonstrates that he is unable to reasonably accommodate to

an employee’s or prospective employee’s religious observance or practice without undue hardship

on the conduct of the employer’s business.”). As previously noted, Plaintiffs seek a religious

exemption, which is distinct from an accommodation under Title VII. To the extent Plaintiffs seek

an accommodation, Section 2.61 is silent and does not implicate Title VII at all, as discussed

below.

         Third, there is no “actual conflict” between Title VII and Section 2.61. Compliance with

both Title VII and Section 2.61 is not a “physical impossibility,” nor does Section 2.61 pose any

obstacle to accomplishing the objectives of Congress in enacting Title VII. “An accommodation

is said to cause an undue hardship whenever it results in ‘more than a de minimis cost’ to the

employer.” Baker v. The Home Depot, 445 F.3d 541, 548 (2d Cir. 2006) (quoting Trans World



                                                  13
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 16 of 29




Airlines, Inc. v. Hardison, 432 U.S. 63, 84 (1977)). Failure to accommodate an employee’s

sincerely held religious beliefs is not a per se violation of Title VII.

        Section 2.61 requires vaccinations for all “personnel” of the covered entities. As defined

by the regulation, “personnel” are those persons “who engage in activities such that if they were

infected with COVID-19, they could potentially expose other covered personnel, patients or

residents to the disease.” 10 N.Y.C.R.R. § 2.61(a)(2). Section 2.61 does not require covered

entities to deny reasonable accommodation requests under Title VII, including those based on

sincerely held religious beliefs. However, as stated above, an employer is not required, under Title

VII, to provide a religious accommodation when doing so would cause an undue hardship. Section

2.61 does not bar an employer from providing a reasonable accommodation to covered personnel

by, for example, modifying their work activities so that they do not potentially expose other

covered personnel, patients, and residents to the disease. Nor does Title VII require that an

employer provide a blanket religious exemption without regard to the hardships faced by the

employer. See Robinson v. Children’s Hospital Boston, No. 14-CV-10263, 2016 WL 1337255, at

*8 (D. Mass. Apr. 5, 2016) (rejecting employee’s failure to accommodate claim under Title VII

where religious exemption to influenza vaccination would “cause or increase safety risks or the

risk of legal liability for the employer”). Title VII does not entitle employees to a religious

exemption—it only requires that employers make reasonable accommodation so long as it can be

provided by the employer without undue hardship. Section 2.61 does not conflict with Title VII.

       C. Plaintiffs Fail to Demonstrate a Likelihood of Success on Their Free Exercise
          Clause Claim.

        Plaintiffs are not likely to succeed on the merits of their Free Exercise Clause claim. The

Free Exercise Clause states: “Congress shall make no law . . . prohibiting the free exercise” of

religion. U.S. Const. amend. I. To “state a free exercise claim, a plaintiff generally must establish

                                                  14
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 17 of 29




that ‘the object of [the challenged] law is to infringe upon or restrict practices because of [its]

religious motivation,’ or that the law’s ‘purpose…is the suppression of religion or religious

conduct.’” Congregation of Rabbinical College of Tartikov, Inc. v. Vill. of Pomona, 915 F. Supp.

2d 574, 619 (S.D.N.Y. 2013) (quoting Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S.

520, 533 (1993)).

            1. Section 2.61 is a neutral law of general applicability and is supported by a
               rational basis.

        The right of the free exercise of religion does not relieve an individual or entity of the

obligation to comply with a “valid and neutral law of general applicability.” Employment Div.,

Dept. of Human Resources of Ore. v. Smith, 494 U.S. 872 (1990). As a result, where an alleged

limitation on the exercise of religion “is not the object ... but merely the incidental effect of a

generally applicable and otherwise valid provision, the First Amendment has not been offended.”

Id. at 878. See also Bloomingburg Jewish Educ. Ctr. v. Village of Bloomingburg, 111 F. Supp. 3d

459, 484 (S.D.N.Y. 2015) (stating that a “law or regulation that is neutral and of general

applicability is constitutional even if it has an incidental effect on religion”). Therefore, a law that

only incidentally imposes a burden on the exercise of religion need only be supported by a rational

basis. WTC Families for a Proper Burial, Inc. v. City of New York, 567 F. Supp. 2d 529, 539-540

(S.D.N.Y. 2008) (quoting Leebart v. Harrington, 332 F.3d 134, 143 (2d Cir. 2003)).

        To determine neutrality, courts look first to the text of the law in question. See Church of

the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 533 (1993). “A law lacks facial

neutrality if it refers to a religious practice without a secular meaning discernable from the

language or context.” Id. The text of Section 2.61 is neutral and of general applicability. It

contains no reference to religion, and applies to every employee of the covered entities who could

“potentially expose other covered personnel, patients or residents to” COVID-19 if infected, unless

                                                  15
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 18 of 29




the employee falls under a limited exemption for individuals for whom a vaccine would be

detrimental to their health. 10 N.Y.C.R.R. § 2.61(a)(2), (d).

          Further, Section 2.61 is neutral because its object is not to limit or restrict the exercise of

religion. Rather, its object is to protect public health and safety by reducing the incidence of

COVID-19, and its method of doing so is to vaccinate New Yorkers working in healthcare facilities

and thereby protect them, their colleagues, the vulnerable populations that they serve, and the

general public. Vaccination ensures that healthcare workers themselves are protected, prevents

staffing shortages that could follow an outbreak among staff, and protects the vulnerable

populations that they serve from infection.

             2. Though the regulation would pass heightened scrutiny, any attempt to invoke
                that scrutiny would be misplaced.

          Plaintiffs’ motion attempts to invoke heightened scrutiny, based on their assertion that by

omitting an exemption for those with religious objections to vaccination, DOH targeted religion,

rendering the regulation not neutral. But Smith forecloses any argument that the omission of a

religious exemption necessarily constitutes the improper targeting of religion. See Smith, 494 U.S.

at 879.

          Plaintiffs are likewise incorrect to argue that Section 2.61 is not generally applicable

because it allows for medical exemptions. Courts have held that a non-religious exemption requires

a matching religious exemption only when the non-religious exemption itself runs counter to the

purpose of the underlying restriction; under those circumstances, it would be improper to deny a

religious exemption on the ground that it undermines the underlying purpose given that the non-

religious exemption does so as well. For example, the policy at issue in Fraternal Order of Police

Newark Lodge No. 12 v. City of Newark, 170 F.3d 359 (3d Cir. 1999) prohibited police officers

from wearing beards in order to maintain uniform appearance. The Third Circuit reasoned that

                                                    16
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 19 of 29




because a medical exemption from the “no beard” policy undermined the defendants’ proffered

interest in uniformity, there was no basis to deny a religious exemption. See id. at 365-66.

       Similar reasoning appears in recent Supreme Court orders striking down policies that

imposed capacity limitations to reduce the spread of COVID-19. Those policies were found to

impose more stringent restrictions on religious services than on similar, secular activities in a

manner that allowed secular business, but not religious institutions, to undermine the stated

purpose of the policies. For example, the Supreme Court noted that a store in Brooklyn could have

“hundreds of people” shopping there while “a nearby church or synagogue would be prohibited

from allowing more than 10 or 25 people inside for a worship service.” Roman Catholic Diocese

of Brooklyn, 141 S. Ct. at 66-67 (quotation marks omitted); see Tandon v. Newsom, 141 S. Ct.

1294, 1296 (2021).

       Here, by contrast, DOH’s medical exemption furthers its stated interest in promoting the

health of (among others) healthcare workers by exempting those for whom a “COVID-19 vaccine

is detrimental to” their health. 10 N.Y.C.R.R. § 2.61(d)(1). A contrary rule—requiring individuals

to take a vaccine that is harmful to their health—would exacerbate one of the very risks that DOH

is attempting to address. And Section 2.61 protects those who are medically unable to receive a

COVID-19 vaccine by ensuring that their colleagues who can be vaccinated do so, thereby

reducing the risk of transmission to those who fall under the medical exemption. Accordingly,

because the “single exception for medical exemptions” furthers the same policy as the vaccination

requirement, DOH had no obligation to provide a religious exemption that would undermine that

policy. See W.D. v. Rockland County, No. 19-civ-2066, 2021 WL 707065, at *26-30 (S.D.N.Y.

Feb. 22, 2021); F.F. v. State, 194 A.D.3d 80, 84-88 (3d Dep’t 2021).




                                                17
     Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 20 of 29




       Plaintiffs’ reliance on Fulton v. City of Philadelphia is misplaced. See 141 S. Ct. 1868

(2021). As the Sixth Circuit recently observed, that narrow decision rested on a contract provision

that gave a city official authority to “grant exemptions to [a] non-discrimination clause in her sole

discretion.” Resurrection School v. Hertel, No. 20-2256, 2021 WL 3721475, at *14 (6th Cir. Aug.

23, 2021) (quotation marks omitted). That “unfettered discretion meant that the non-discrimination

clause was not neutral and of general applicability.” Id. Here, by contrast, DOH provides specific

criteria for qualifying for a medical exemption: namely, a showing that the “COVID-19 vaccine is

detrimental to” an individual’s health “based upon a pre-existing health condition.” 10 N.Y.C.R.R.

§ 2.61(d)(1).

       In any event, even if some form of heightened scrutiny did apply here—and it does not—

Section 2.61 would satisfy it. As the Supreme Court has made clear, promoting public health by

preventing the spread of COVID-19 is “unquestionably a compelling interest.” Roman Catholic

Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 67 (2020).

       Moreover, the Section 2.61 is narrowly tailored to that end. Id. First, there is “a very direct

connection” between vaccination requirements and “the preservation of health and safety.” Garcia

v. New York City Dep’t of Health & Mental Hygiene, 31 N.Y.3d 601, 612 (2018). DOH specifically

noted that the COVID-19 vaccines are safe and effective, and unvaccinated individuals have

eleven times the risk of being hospitalized with COVID-19. Rausch-Phung Decl. ¶ 5, see Exhibit

A.

       Second, Section 2.61 focuses on a discrete sector where COVID-19 transmission poses

heightened and unacceptable risks: employees in healthcare settings. Transmission of COVID-19

by healthcare workers risks (1) their own personal safety; (2) the safety of their colleagues; (3) the

safety of the vulnerable populations they serve; and (4) the safety of the public at large that could



                                                 18
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 21 of 29




be threatened by staffing shortages at healthcare facilities. Id. The rule does not apply to

individuals working outside of enumerated entities in the healthcare sector, and it does not apply

to employees who pose no risk of exposing colleagues or patients to COVID-19. 10 N.Y.C.R.R.

§ 2.61(a)(2). These limitations mirror longstanding regulations governing mandatory measles and

rubella vaccinations for healthcare workers, which also do not contain a religious exemption. See

10 N.Y.C.R.R. § 405.3(10)(i), (ii).

       Third, DOH considered but rejected alternative approaches because they would not

adequately achieve DOH’s goal to promote public health by preventing COVID-19 transmission

in healthcare settings. DOH concluded that a testing requirement, for example, would be

impracticable due to its expense and create an unreasonable burden by requiring testing of every

person in a healthcare facility every day. It is also limited in effect because healthcare personnel

could contract and spread COVID-19 between tests. And a masking requirement, while “helpful

to reduce transmission [would] not prevent transmission.” Rausch-Phung Decl. ¶ 5, Exhibit A

thereto.

       Accordingly, Section 2.61 is narrowly tailored to promote public health, and would

therefore withstand strict scrutiny even if such analysis applied.

      D. Plaintiffs Fail to Demonstrate A Likelihood of Success on Their Equal Protection
         Clause Claim.

       The Equal Protection Clause provides that no state shall “deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const., Amend. XIV. This command is

essentially a direction that all persons similarly situated should be treated alike. City of Cleburne

v. Cleburne Living Center, 473 U.S. 432, 439 (1985).

       Plaintiffs allege that Section 2.61 violates the Equal Protection Clause of the Fourteenth

Amendment in that it “specifically targets plaintiffs’ sincerely held religious beliefs for

                                                 19
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 22 of 29




discriminatory and unequal treatment as compared with the medical exemptions” allowed by the

regulation and “permits the State to treat Plaintiffs differently from similarly situated healthcare

workers solely on the basis of Plaintiff’s sincerely held religious beliefs.” Compl. ¶ 222. As stated

above, Section 2.61 imposes the same vaccination requirement on all covered employees not

medically exempted. Plaintiffs essentially are arguing that by creating a medical exemption, but

not a religious exemption, Plaintiffs are being targeted, which defies basic logic and the test under

the Equal Protection Clause.

       To reconcile the requirements of the Equal Protection Clause with the practical reality that

most legislation classifies for one purpose or another, the Court has stated that it will uphold a law

that neither burdens a fundamental right nor targets a suspect class so long as the legislative

classification bears a rational relation to some independent and legitimate legislative end. Romer

v. Evans, 517 US 620, 623 (1996) (citing Heller v. Doe, 509 U.S. 312, 319-320 (1993)).

       Plaintiffs argument that Section 2.61 makes classifications on the basis of religion is not

supported by the facts or prevailing caselaw. Section 2.61 does not categorize individuals on the

basis of religion, nor did DOH’s decision to repeal the non-medical exemption target religion.

Rather, the regulation, as amended, simply places all personnel at covered entities without a

medical exemption on equal footing, a result that does not offend equal protection. See Prince, 321

U.S. at 171 (“And there is no denial of equal protection in excluding [Jehovah’s Witnesses’]

children from doing what no other children may do.”); Zucht, 260 U.S. at 176-77 (no equal

protection violation where child prohibited from attending school without vaccinations, and

explained that “in the exercise of the police power reasonable classification may be freely applied,

and that regulation is not violative of the equal protection clause merely because it is not all-

embracing”).



                                                 20
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 23 of 29




       The Supreme Court has repeatedly found that a rational basis review in equal protection

analysis “is not a license for courts to judge the wisdom, fairness, or logic of legislative choices.”

FCC v. Beach Communications, Inc., 508 U.S. 307, 313 (1993); see also, e.g., Dandridge v.

Williams, 397 U.S. 471, 486 (1970). Nor does it authorize “the judiciary [to] sit as a

superlegislature to judge the wisdom or desirability of legislative policy determinations made in

areas that neither affect fundamental rights nor proceed along suspect lines.” New Orleans v.

Dukes, 427 U.S. 297, 303 (1976) (per curiam). For these reasons, a classification that neither

burdens a fundamental right nor targets a suspect class is accorded a strong presumption of

validity. See, e. g., Beach Communications, 508 U.S. at 314-15; Kadrmas v. Dickinson Public

Schools, 487 U.S. 450, 462 (1988); Hodel v. Indiana, 452 U.S. 314, 331-332 (1981);

Massachusetts Bd. of Retirement v. Murgia, 427 U.S. 307, 314 (1976) (per curiam).

       Such a classification does not violate the Equal Protection Clause if there is a rational

relationship between the disparity of treatment and some legitimate governmental purpose. See

Nordlinger v. Hahn, 505 U.S. 1, 11 (1992). Here, the mandatory vaccination requirement, and the

decision to repeal the non-medical exemption with the goal of achieving higher immunization rates

in response to a public health crisis, rationally further legitimate state interests. Under Section

2.61, similarly situated people are treated similarly, and the classifications are rational. Personnel

at covered entities who cannot receive vaccinations for medical reasons are not similarly situated

to those for whom that is not true. It is rational to exclude those personnel whose physicians have

determined that vaccination would be detrimental to their health from a mandate aimed at

furthering public health.

       Accordingly, Plaintiffs fail to demonstrate a likelihood of success on their Equal Protection

Clause claim.



                                                 21
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 24 of 29




                                             POINT II

  PLAINTIFFS FAIL TO ESTABLISH THEY WILL SUFFER IRREPARABLE HARM

       Plaintiffs’ application also should be denied because they have not established, and cannot

establish, that they will suffer irreparable harm in the absence of injunctive relief, which is

“[p]erhaps the single most important prerequisite for the issuance of a preliminary injunction.”

Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002) (per curiam) (alteration in original)

(quoting Bell & Howell: Mamiya Co. v. Masel Supply Co., 719 F.2d 42, 45 (2d Cir. 1983)). To

meet their burden, plaintiffs “must demonstrate that absent a preliminary injunction they will suffer

an injury that is neither remote nor speculative, but actual and imminent, and one that cannot be

remedied if a court waits until the end of trial to resolve the harm.” Faiveley Transp. Malmo AB v.

Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009) (citation omitted).

       Here, Plaintiffs argue that the have been irreparably harmed because they face termination

or “damage to their licensure and credentialed status” if not permitted to seek a religious exemption

from the vaccine requirement. Pls.’ Mem. of Law, ECF No. 5-1 at p. 19. However, it is well

established that neither the loss of employment nor financial loss constitute “irreparable harm” for

purposes of determining whether injunctive relief is warranted. Sampson v. Murray, 415 U.S. 61,

90–92 (1974); Hyde v. KLS Pro. Advisors Grp., LLC, 500 F. App’x 24, 25 (2d Cir. 2012); Savage

v. Gorski, 850 F.2d 64, 67 (2d Cir. 1988). That is because a loss of employment is remediable by

other means at the conclusion of the litigation, should any remedy be warranted. Hyde, 500 F.

App’x at 25; Savage, 850 F.2d at 68.

       This failure, in of itself, is fatal to Plaintiffs’ motion for a preliminary injunction.

Moreover, even if Plaintiffs could establish that a loss of employment constitutes irreparable

harm—and they cannot—that prospect is remote. Plaintiffs’ suggestion that their employer may



                                                 22
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 25 of 29




terminate them is a dispute between plaintiffs and their private employers, entities that have not

been named as defendants in this suit. Moreover, plaintiffs have not show that immediate

termination or loss of their licenses is a necessary consequence of their decision not to be

vaccinated.6 As discussed above, Section 2.61 would not, for example, prohibit a covered entity

from offering an accommodation to an employee so long as the employee does not “engage in

activities such that if they were infected with COVID-19, they could potentially expose other

covered personnel, patients or residents to the disease.” 10 N.Y.C.R.R. § 2.61(a)(1).

        Further, Plaintiffs cannot rely on the mere fact they have alleged a “loss of First

Amendment freedoms” to establish irreparable harm. “Although ‘the loss of First Amendment

freedoms, for even minimal periods of time, unquestionably constitutes irreparable injury,’” courts

“have not consistently presumed irreparable harm in cases involving allegations of the

abridgement of First Amendment rights[.]” Bronx Household of Faith v. Bd. of Educ., 331 F.3d

342, 349 (2d Cir. 2003) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)); see also CompassCare

v. Cuomo, 2020 U.S. Dist. LEXIS 98930, *30 (N.D.N.Y. June 5, 2020). A movant is entitled to

the presumption that a loss of First Amendment freedoms constituted irreparable harm only when

he or she “alleges injury from a rule or regulation that directly limits” a First Amendment right.

Bronx Household of Faith, 331 F.3d at 349 (emphasis added).

        Here, Section 2.61’s vaccine requirement does not directly limit a First Amendment right

as it does not compel plaintiffs to be vaccinated for COVID-19. Rather, plaintiffs may freely elect

not to be vaccinated, but in doing so may not be permitted to perform work activities “such that if

they were infected with COVID-19, they could potentially expose other covered personnel,

patients or residents to the disease.” 10 N.Y.C.R.R. § 2.61(a)(1).


6
 The Department of Education, not the Department of Health, regulates the licensure and certification of medical
professionals. See, e.g., 8 N.Y.C.R.R. §§ 60, 63, 64.

                                                      23
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 26 of 29




                                             POINT III

 THE EQUITIES BALANCE IN FAVOR OF THE STATE’S EFFORTS TO PROTECT
THE PUBLIC HEALTH DURING THE EXISTING PANDEMIC, AND ISSUANCE OF A
       PRELIMINARY INJUNCTION IS NOT IN THE PUBLIC INTEREST

       Because Plaintiffs cannot establish the likelihood of success on the merits of their claims,

or irreparable harm, the court need not consider “the public’s interests in a temporary restraining

order or the balance of the equities.” Amato v. Elicker, 2020 U.S. Dist. LEXIS 87758, at **38-

39 (D. Conn. May 19, 2020).

       In any event, Plaintiffs’ request for a preliminary injunction must be denied because the

equities balance in favor of continuing the State’s vaccination requirement under Section 2.61. It

is well-established that a “preliminary injunction may not issue unless the movant clearly shows that

the balance of equities favors the movant” Litwin v. OceanFreight, Inc., 865 F. Supp. 2d 385, 401–02

(S.D.N.Y. 2011) (citation omitted). As discussed above, Plaintiffs have not established that they will

suffer irreparable harm if the Court denies the requested injunction. In light of Plaintiffs’ failure to

show irreparable harm, the balance of the equities plainly weigh in favor of denying interim

equitable relief. See Winter, 555 U.S. at 20.

       Likewise, the public interest favors the continuation of the State’s vaccination requirement

under Section 2.61 with a religious exemption. As discussed above, this emergency regulation

was promulgated as part of the State’s ongoing efforts to curb the spread of the deadly COVID-19

virus, which continues to pose a significant public health threat. Increasing the number of people,

particularly health care workers, who receive the vaccine undoubtedly serves that vital objective.

According to the CDC, to date, 557,585 health care personnel have contracted COVID-19, and

1,768 have died of COVID-19. Rausch-Phung Dec. ¶ 54. Patient-facing healthcare workers, like

those covered by Section 2.61, have a threefold risk of hospital admission if they contract COVID-

19, and their family members have a twofold risk. Id. The spread of COVID-19 among healthcare

                                                  24
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 27 of 29




workers also imposes staffing burdens on already strained hospital and healthcare operations due

to quarantining requirements and potential length of illness when healthcare workers become

infected. Id. ¶ 58.

       Moreover, widespread vaccination protects the vulnerable patient populations served by

healthcare workers, including the elderly and the immunocompromised. Id. ¶ 55. Vaccinating

healthcare workers also protects unvaccinated patients, as COVID-19 vaccines are associated with

fewer infections overall and less risk of transmission. Id. ¶ 56.

       In short, “[s]temming the spread of COVID-19 is unquestionably a compelling interest,”

Hopkins Hawley LLC v. Cuomo, 518 F. Supp. 3d 705, 717 (S.D.N.Y. 2021) (quoting Roman

Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 67 (2020)); see also Garcia v. New York

City Dep’t of Health & Mental Hygiene, 31 N.Y. 3d 601, 612 (2018) (“Undisputedly,” there is a

“very direct connection” between vaccination rules and “the preservation of health and safety.”);

F.F. ex rel. Y.F. v. State, 65 Misc. 3d 616, 633 (Sup. Ct. Albany Cty. 2019) (“Protecting public

health” through the use of vaccines “has long been recognized as the gold standard for preventing

the spread of contagious diseases” and “is unquestionably a compelling [public] interest”), aff’d,

194 A.D.3d 80 (3d Dep’t 2021).

                                            POINT IV

  PLAINTIFFS SHOULD NOT BE GRANTED AN INJUNCTION PENDING APPEAL

       Plaintiffs request that, in the event their request for a preliminary injunction is denied by

this Court, they should be granted an injunction pending appeal. Pls.’ Memo. of Law, ECF No. 5-

1 at p. 22. Under Federal Rule of Appellate Procedure 8(a), a party must “move first in the district

court for” an order “granting an injunction while an appeal is pending” before seeking such relief




                                                 25
    Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 28 of 29




in the Court of Appeals. Fed. R. App. P. 8(a)(1)(c); see also Agudath Israel of Am. v. Cuomo, 979

F.3d 177, 179 (2d Cir. 2020).

       The granting of an injunction pending appeal is an “an extraordinary remedy never awarded

as of right.” Agudath Israel of Am., 979 F.3d at 179-80 (internal quotations and citations omitted).

The requirements for an injunction pending appeal mirror those of a preliminary injunction. Id.

The movant must show: (1) they are likely to succeed on the merits; (2) they are likely to suffer

irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in their favor;

and (4) an injunction is in the public interest. Id. Moreover, a request for an injunction pending

appeal “demands a significantly higher justification than a request for a stay because, unlike a stay,

an injunction does not simply suspend judicial alteration of the status quo but grants judicial

intervention that has been withheld by lower courts.” Respect Maine PAC v. McKee, 562 U.S. 996,

996 (2010) (quotation marks omitted).

       Here, as discussed above, Plaintiffs do not satisfy any of the requirements for a preliminary

injunction. For this same reason, their request for an injunction pending appeal must be denied.




                                                  26
      Case 1:21-cv-01009-DNH-ML Document 16-50 Filed 09/22/21 Page 29 of 29




                                         CONCLUSION

        For the reasons discussed above, Plaintiffs’ motion for preliminary injunctive relief should

be denied in its entirety.

Dated: Albany, New York
       September 22, 2021
                                              LETITIA JAMES
                                              Attorney General
                                              State of New York
                                              Attorney for Defendants
                                              The Capitol
                                              Albany, New York 12224

                                              By: s/ Ryan W. Hickey
                                              Ryan W. Hickey
                                              Assistant Attorney General
                                              Bar Roll No. 519020
                                              Telephone: (518) 776-2616
                                              Fax: (518) 915-7738 (Not for service of papers)
                                              Email: Ryan.Hickey@ag.ny.gov

                                              By: s/ Kasey K. Hildonen
                                              Kasey K. Hildonen
                                              Assistant Attorney General, of Counsel
                                              Bar Roll No. 520351
                                              Telephone: (518) 776-2590
                                              Fax: (518) 915-7740 (Not for service of papers)
                                              Email: kasey.hildonen@ag.ny.gov

TO:     Christopher A. Ferrara, Esq. (via ECF)
        148-29 Cross Island Parkway
        Whitestone, NY 11357

        Michael McHale, Esq. (via ECF)
        10506 Burt Circle
        Ste 110
        Omaha, NE 68114




                                                 27
